MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                        FILED
regarded as precedent or cited before any
court except for the purpose of establishing                             Dec 29 2020, 9:03 am

the defense of res judicata, collateral                                      CLERK
                                                                         Indiana Supreme Court
estoppel, or the law of the case.                                           Court of Appeals
                                                                              and Tax Court




ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Marielena Duerring                                      Curtis T. Hill, Jr.
South Bend, Indiana                                     Attorney General
                                                        Myriam Serrano
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana


                                          IN THE
    COURT OF APPEALS OF INDIANA

Mark Housand,                                           December 29, 2020
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        20A-CR-375
        v.                                              Appeal from the St. Joseph
                                                        Superior Court
State of Indiana,                                       The Honorable Jeffrey L. Sanford,
Appellee-Plaintiff                                      Judge
                                                        Trial Court Cause No.
                                                        71D03-1812-F1-21



Crone, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-375 | December 29, 2020                 Page 1 of 19
                                                Case Summary
[1]   A jury convicted Mark Housand of one count of level 1 felony child molesting

      and one count of level 4 child molesting. On appeal, Housand argues that the

      trial court committed reversible error in admitting certain evidence. We

      disagree and therefore affirm his convictions.


                                   Facts and Procedural History
[2]   The relevant facts most favorable to the verdicts follow. 1 In 2010, Housand and

      his wife Deborah adopted four children; the youngest, their daughter C.H., was

      born in March 2009. In July 2017, Housand and Deborah separated. Deborah

      stayed in the marital residence, and Housand moved into his mother’s house in

      Mishawaka. C.H. lived with Deborah and visited Housand every other

      weekend from Friday evening through Sunday evening.


[3]   On Friday, November 23, 2018, Deborah dropped off C.H. at Housand’s

      residence. Housand’s adult stepdaughter Amber and her teenage son were also

      in the home. Housand came into Amber’s bedroom and “knelt down by [her]

      bed[.]” Tr. Vol. 2 at 23. Housand smelled of alcohol, and Amber could tell

      that “[h]e’d been drinking.” Id. Housand asked Amber to come upstairs and

      watch a movie in his bedroom. Amber thought that this request “was odd”

      because there was a TV in the living room. Id. at 24. Amber told him no, but




      1
        We remind Housand’s counsel that an appellant’s statement of facts “shall describe the facts relevant to the
      issues presented for review” and shall state the facts “in accordance with the standard of review appropriate
      to the judgment or order being appealed.” Ind. Appellate Rule 46(A)(6).

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-375 | December 29, 2020                  Page 2 of 19
      Housand persisted. Amber felt “uncomfortable” and “didn’t understand why

      [Housand] was being so persistent on stopping what [she] was doing to watch a

      movie.” Id. at 34. Eventually, Amber’s son came into the room and said,

      “[C]ome on, grandpa, […] she’ll watch a movie with you later.” Id. at 25.

      Housand started “mumbling and cussing under his breath and walk[ed] off and

      [took] C.H. upstairs” to his bedroom. Id.


[4]   Housand and C.H. laid down on the bed and started watching a movie on his

      TV. Housand squeezed C.H.’s buttocks with his hand. He tried to take off her

      clothes, but she slapped his hand. He took off his pants, placed her hand on his

      penis, and had her move it up and down. He then had her place her mouth on

      his penis and move it up and down. C.H. told Housand to stop, which he did,

      and asked him why he was doing that to her. Housand said that he was stupid

      and told C.H. not to tell anyone because he would go to prison. They fell

      asleep in his bed.


[5]   The next morning, both Amber and her son noticed that C.H. was acting out of

      character. C.H. “didn’t even acknowledge” Amber when Amber came into the

      kitchen, id. at 26, and when Amber’s son gave C.H. one of his customary

      “pat[s],” she “[t]old him to stop touching her.” Id. at 53. On Sunday,

      November 25, when C.H. was back at Deborah’s house, her older sister A.H.

      also noticed that C.H. was behaving differently; C.H., who was “usually really

      loud[,]” “really wasn’t talking to anybody.” Tr. Vol. 3 at 9. When the two girls

      were in the bathroom together, C.H. told A.H. what Housand did to her. A.H.

      told C.H. that they should tell Deborah about it, which they did. Deborah

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-375 | December 29, 2020   Page 3 of 19
      called the police and took C.H. to the hospital, where she was examined by

      sexual assault nurse examiner Roberta Norris.


[6]   Mishawaka Police Department Special Victims Unit Detective Zach DeGeyter

      contacted Deborah and asked her to bring C.H. to the CASIE child advocacy

      center in South Bend for a forensic interview. On November 26, C.H. was

      interviewed by forensic interviewer Sarah Wisthuff. During the interview,

      which was recorded, C.H. described what Housand did to her and drew circles

      on anatomical drawings of a male and a female indicating that her hand and

      mouth touched Housand’s penis and that Housand’s hand touched her

      buttocks. Detective DeGeyter observed the interview from an adjoining room.

      Afterward, he called Housand and “scheduled an interview for him to come

      into SVU voluntarily the next day.” Id. at 22.


[7]   At the beginning of the interview, which was recorded, Detective DeGeyter

      informed Housand that an allegation of a “sexual nature” had been made

      against him and advised him of his rights. State’s Ex. 6. Housand signed a

      waiver-of-rights form. Detective DeGeyter asked Housand to describe what

      happened Friday evening. Housand claimed that C.H. came upstairs to his

      bedroom around 8:30 p.m. and said that she did not want to sleep by herself.

      He said that she could watch TV, which she did, and they fell asleep on his bed.

      The next morning, she said that she wanted to watch cartoons, and he went

      downstairs to make pizza rolls. Housand claimed that he did not drink alcohol

      when the children were around and that he drank Bacardi rum with Dr. Pepper

      when he was alone.

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-375 | December 29, 2020   Page 4 of 19
[8]   Detective DeGeyter began questioning Housand about C.H.’s allegation that

      something “sexual” occurred on Friday evening; Housand denied it but

      acknowledged that he had consumed one drink and 800 milligrams of

      ibuprofen. Id. The detective confronted Housand with C.H.’s allegation that

      he had put her hand and mouth on his penis. Housand initially said that that

      “never happened[,]” but after further questioning, he claimed that he did not

      “remember” anything like that happening, and then he acknowledged that C.H.

      “might have” put her hand and mouth on his penis. Id. Detective DeGeyter

      asked if C.H.’s hand was on his penis for more than three minutes, and

      Housand replied, “I don’t even think it was that long.” Id. The detective asked

      if C.H.’s mouth was around his penis for “maybe a couple minutes and that’s

      it,” and Housand replied, “I don’t think it was that long.” Id. The detective

      then asked, “Did she just try it and then she said ‘I don’t want to do this

      anymore’ kind of thing?” Id. Housand replied, “I don’t know, maybe.” Id.

      The detective asked Housand if he wanted to write an “apology letter” to C.H.,

      and then left the interview room while Housand did so. Id. 2 When the

      interview resumed, Housand claimed that he had also consumed some “muscle




      2
          The letter reads,

               I am so sorry for what ever [sic] I did I will always love you with all my heart I hope you do not
               stop loving me ever I really don’t remeber [sic] clearly but they keep telling me that I am guilty
               of the things that you say I did I never meant to hurt you honey never ever I am so sorry if I hurt
               you
      State’s Ex. 5.

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-375 | December 29, 2020                     Page 5 of 19
       relaxers” that evening. Id. Housand adamantly denied ejaculating or touching

       C.H.’s vagina.


[9]    On December 4, 2018, the State charged Housand with one count of level 1

       felony child molesting (alleging that he performed or submitted to sexual

       intercourse or other sexual conduct with C.H.) and one count of level 4 felony

       child molesting (alleging that he performed or submitted to fondling or touching

       with C.H. with the intent to arouse or satisfy his sexual desires). In April 2019,

       Housand and Deborah’s divorce was finalized. A jury trial was held in August

       2019 and ended in a mistrial.


[10]   A second jury trial was held on December 2 and 3, 2019. The prosecutor called

       Wisthuff as a witness, questioned her about the issue of “coaching” child

       victims of sexual abuse, and asked if there were “any red flags of coaching”

       when she interviewed C.H. Tr. Vol. 2 at 77. Wisthuff replied “that there were

       a few things that were concerning, but then we questioned those and were

       satisfied.” Id. The prosecutor then asked, “Based on your training and

       experience, do you find that children often want to make up stories or lie to you

       in a forensic interview?” Id. Wisthuff replied, “No.” Id. The prosecutor

       asked, “And why not?” Id. Housand’s counsel objected, stating, “[T]his is

       getting into the territory of vouching.” Id. at 78. The trial court overruled the

       objection. In response to the prosecutor’s question, Wisthuff testified, “Well,

       normally children lie to stay out of trouble or to stay out of stressful situations.”

       Id. at 79. Nothing more was said on the subject.



       Court of Appeals of Indiana | Memorandum Decision 20A-CR-375 | December 29, 2020   Page 6 of 19
[11]   The prosecutor also called C.H. as a witness. She testified that Housand had

       her put her hand and mouth on his penis and go “[u]p and down.” Id. at 93.

       The prosecutor showed C.H. the anatomical drawings on which she drew

       circles during her interview with Wisthuff. C.H. stated that she drew circles on

       the female’s hand and mouth and the male’s penis because her hand and mouth

       had to touch “his spot[,]” i.e., Housand’s penis. Id. at 98-99. C.H. stated that

       she did not remember why she drew circles on the female’s “[b]utt” and the

       male’s “[h]and.” Id. at 99-100. The prosecutor offered the drawings into

       evidence without objection and then initiated a sidebar, during which she

       indicated that she wanted to refresh C.H.’s memory by replaying the recording

       of her interview with Wisthuff for the jury. The trial court pointed out that the

       prosecutor had “already established the elements” of the molestation charges,

       i.e., the “oral sex” and the “fondling” of Housand’s penis, and asked, “Why is

       it necessary to go beyond that?” Id. at 101. The prosecutor replied, “It would

       just go to her credibility and go to just the circumstances of the situation.” Id.

       Over Housand’s counsel’s objection, the court allowed the prosecutor to publish

       the recording to the jury under the recorded recollection exception to the

       hearsay rule under Indiana Evidence Rule 803(5).


[12]   Nurse Norris also testified for the prosecution and was asked, “Going back to

       specifically what [C.H.] told you had happened, what did she state?” Tr. Vol. 3

       at 36. Housand’s counsel objected, “Number one, it’s hearsay, and number

       two, it is cumulative at this point in time. The child has already testified.

       We’ve already seen her recorded statement. This is becoming a drumbeat


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-375 | December 29, 2020   Page 7 of 19
       recitation of what the child is telling person after person.” Id. The trial court

       overruled the objection, and Norris ultimately testified,


               [C.H.] told me that she was on her way upstairs, and [Housand]
               said she could sleep with him. She stated that he does drink
               Bacardi. She did not know he was drunk. Once they were in the
               bed, he squeezed her butt, and he asked her if she would like to
               suck his private or - - I don’t recall that detail, but he chose for
               her. He chose to suck [sic] his private in her mouth. After that
               was done, she stated she did fall asleep and woke up around
               midnight a couple hours later and the same thing happened
               again.

               She also told me that he stated if she were older, he could do
               other things in the bed with her.


       Id. at 41.


[13]   The prosecutor also called Detective DeGeyter as a witness. During his

       testimony, the prosecutor offered the recording of the detective’s interview with

       Housand and Housand’s “apology letter” to C.H. into evidence without

       objection.


[14]   Housand testified in his own defense. He stated that C.H. told him that she did

       not want to sleep alone, and he told her that she could come upstairs and watch

       TV. They both fell asleep watching a movie. When they awoke the next

       morning, she said that she was hungry and wanted to finish watching the

       movie, so he “went and fixed her pizza rolls.” Id. at 59. He denied noticing

       “anything off about C.H.’s behavior[,]” claiming that “she was giggling and

       laughing and eating pizza rolls and watching Kung Fu Panda.” Id. at 62. He

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-375 | December 29, 2020   Page 8 of 19
       also claimed that he consumed only one Bacardi and Dr. Pepper “[a]round

       suppertime” on Friday evening and took ibuprofen and “a muscle relaxant.”

       Id. at 65, 64. He stated that during his interview with Detective DeGeyter, he

       “felt really intimidated and under pressure. And [the detective] kept telling me

       this and telling me this and telling me he had all this evidence. So I was just

       kind of going along with what he said.” Id. at 66. Housand’s counsel asked if

       C.H. ever put her hand or her mouth on his penis, and he replied, “Absolutely

       not.” Id. at 66, 68.


[15]   The jury found Housand guilty as charged. The trial court sentenced him to

       consecutive terms of twenty years for the level 1 felony and two years for the

       level 4 felony, for a total of twenty-two years executed. Housand now appeals.


                                      Discussion and Decision

         Section 1 – The trial court did not commit reversible error in
                       admitting Wisthuff’s statement.
[16]   Housand contends that the trial court committed reversible error in admitting

       certain evidence. “Our standard of review for the admissibility of evidence is

       well established.” Whiteside v. State, 853 N.E.2d 1021, 1025 (Ind. Ct. App.

       2006). “The admission or exclusion of evidence lies within the sound discretion

       of the trial court and is afforded great deference on appeal.” Id. “We will

       reverse the trial court’s ruling on the admissibility of evidence only for an abuse

       of discretion.” Id. “An abuse of discretion occurs where the trial court’s

       decision is clearly against the logic and effect of the facts and circumstances


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-375 | December 29, 2020   Page 9 of 19
       before it.” Id. “Errors in the admission or exclusion of evidence are considered

       harmless unless they affect the substantial rights of a party.” Id. “To determine

       whether an error in the admission of evidence affected a party’s substantial

       rights, we assess the probable impact of the evidence on the jury.” Id.


[17]   Initially, Housand takes issue with the trial court’s admission of Wisthuff’s

       statements regarding coaching and why children do not often lie during forensic

       interviews, characterizing it as improper indirect vouching testimony. See Ind.

       Evidence Rule 704(b) (providing in pertinent part that witnesses may not testify

       to “whether a witness has testified truthfully”). Housand did not object to

       Wisthuff’s testimony regarding coaching and therefore has waived any claim of

       error on this point. Watson v. State, 134 N.E.3d 1038, 1045 (Ind. Ct. App.

       2019), trans. denied (2020). Moreover, he did not object to the prosecutor’s

       question (or move to strike Wisthuff’s answer) regarding whether children often

       lie during forensic interviews, so any claim of error on this point is waived as

       well. Id. Consequently, the only claim of error that Housand has preserved

       relates to Wisthuff’s statement that “normally children lie to stay out of trouble

       or to stay out of stressful situations.” Tr. Vol. 2 at 79. Assuming, without

       deciding, that this statement amounts to improper indirect vouching, we cannot

       conclude that this isolated statement in the course of a two-day trial affected

       Housand’s substantial rights, especially in light of his admissions to Detective

       DeGeyter and his ample opportunities to question C.H.’s credibility. Housand

       has not met his burden to establish that the trial court committed reversible

       error in admitting the statement.


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-375 | December 29, 2020   Page 10 of 19
         Section 2 – The trial court did not commit reversible error in
           publishing the recording of C.H.’s interview to the jury.
[18]   Next, Housand asserts that the trial court abused its discretion in publishing the

       recording of C.H.’s forensic interview with Wisthuff to the jury under the

       recorded recollection exception to the hearsay rule. Hearsay is a statement that

       is not made by the declarant while testifying at trial and that is offered in

       evidence to prove the truth of the matter asserted. Ind. Evidence Rule 801(c).

       It is undisputed that C.H.’s statements to Wisthuff are hearsay, which is

       inadmissible unless the evidence rules or other law provides otherwise. Ind.

       Evidence Rule 802. Certain statements are not excluded by the rule against

       hearsay regardless of the declarant’s availability as a witness, such as a recorded

       recollection, which is “[a] record that: (A) is on a matter the witness once knew

       about but now cannot recall well enough to testify fully and accurately; (B) was

       made or adopted by the witness when the matter was fresh in the witness’s

       memory; and (C) accurately reflects the witness’s knowledge.” Ind. Evidence

       Rule 803(5). “If admitted, the record may be read into evidence but may be

       received as an exhibit only if offered by an adverse party.” Id.


[19]   This Court has used a three-tiered approach in determining the admissibility of

       recorded recollections:


               (1) the unaided testimony of a witness is preferred; (2) if the
               unaided testimony is not available, the law prefers refreshed
               recollection; and (3) if the witness’s recollection cannot be
               revived, “the recorded recollection exception to hearsay Rule
               803(5) may be available to admit the document which contains
               the witness’s prior knowledge of the facts in question.”
       Court of Appeals of Indiana | Memorandum Decision 20A-CR-375 | December 29, 2020   Page 11 of 19
       Marcum v. State, 772 N.E.2d 998, 1002 (Ind. Ct. App. 2002) (quoting Smith v.

       State, 719 N.E.2d 1289, 1290-91 (Ind. Ct. App. 1999)).


[20]   Here, as Housand points out, “C.H. had already provided testimony addressing

       all of the elements of the charges. Accordingly, the jury already had sufficient

       information upon which to deliberate.” Appellant’s Br. at 13. Moreover, as

       Housand observes, the prosecutor “could have shown C.H. her interview, or

       even the relevant portion of her interview in an attempt to refresh her

       recollection.” Id. Under these circumstances, we conclude that the trial court

       abused its discretion in publishing the interview to the jury as a recorded

       recollection. But because C.H.’s statements to Wisthuff regarding the

       molestation are merely cumulative of C.H.’s trial testimony, we conclude that

       the publication did not affect Housand’s substantial rights. See Hunter v. State,

       72 N.E.3d 928, 932 (Ind. Ct. App. 2017) (“The improper admission of evidence

       is harmless error when the erroneously admitted evidence is merely cumulative

       of other evidence before the trier of fact.”), trans. denied. Accordingly, we find

       no reversible error.


         Section 3 – The trial court did not commit reversible error in
                        admitting Norris’s statement.
[21]   Finally, Housand argues that the trial court abused its discretion in admitting

       Norris’s testimony regarding C.H.’s description of the molestation. On appeal,

       Housand has abandoned his hearsay argument and instead focuses on the

       cumulative nature of the testimony. “Admission of cumulative evidence is

       within the discretion of the trial court.” Traxler v. State, 538 N.E.2d 268, 270

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-375 | December 29, 2020   Page 12 of 19
       (Ind. Ct. App. 1989). Housand asserts that this situation “is similar to the

       situation contemplated in Stone v. State, 536 N.E.2d 534 (Ind. Ct. App. 1989),

       where the court noted that the [molesting] victim’s [‘]credibility became

       increasingly unimpeachable as each adult added his or her personal eloquence,

       maturity and professionalism to the [victim’s] out[-]of[-]court statements[’]” 3

       regarding the alleged molestations, and the court ultimately reversed the

       defendant’s convictions based on its finding that the statements were unfairly

       prejudicial. Appellant’s Br. at 15 (citing Stone, 536 N.E.2d at 540-41).


[22]   We disagree with Housand’s assertion. In Stone, the trial court admitted the

       testimony of four adult witnesses and the victim’s sister regarding what they

       were told about the molestations. Here, Norris was the only person to testify

       about C.H.’s out-of-court statements describing the molestation, and that

       testimony was brief and unembellished; the only other statements describing the

       molestation were from either C.H. herself or Housand, who admitted to

       Detective DeGeyter that C.H.’s hand and mouth touched his penis for at least a




       3
           Housand’s brief does not indicate that much of this excerpt is a verbatim quotation from Stone.


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-375 | December 29, 2020                      Page 13 of 19
       short time. Housand has failed to establish an abuse of discretion, let alone

       reversible error, and therefore we affirm his convictions. 4


[23]   Affirmed.


       Robb, J., concurs.


       Brown, J., dissents with separate opinion.




       4
         In Kress v. State, 133 N.E.3d 742 (Ind. Ct. App. 2019), trans. denied, which the dissent quotes in expressing
       its concerns about “drumbeat repetition,” the court was concerned with the admission of testimony from
       three witnesses other than the child molesting victim, who also testified at trial. The Kress court found no
       reversible error, noting that the victim “was the first witness to testify and she was subjected to cross-
       examination. She gave specific, descriptive testimony about the touching. The subsequent witnesses gave
       only general testimony about the existence of allegations. No subsequent witness delved into [the victim’s]
       version of events.” Id. at 747-48. Here, C.H. testified in detail and was subjected to cross-examination, and
       Norris was the only third party to repeat, in just a few sentences, C.H.’s account of the molestation.
       Moreover, unlike in either Kress or Stone, the victim’s story in this case was corroborated by the defendant’s
       admissions to the police. In sum, we find the dissent’s concerns about “drumbeat repetition” both overstated
       and insufficient to justify reversal.

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-375 | December 29, 2020                 Page 14 of 19
                                                 IN THE
           COURT OF APPEALS OF INDIANA

       Mark Housand,                                           Court of Appeals Case No.
                                                               20A-CT-375
       Appellant,

               v.

       State of Indiana,
       Appellee.




       Brown, Judge, dissenting.


[24]   I respectfully dissent. Housand argues that the admission of the recorded

       CASIE interview, which the majority agrees was an abuse of discretion as a

       recorded recollection, constitutes reversible error. He further argues that the

       professional testimony offered, first by forensic interviewer Wisthuff and then

       by Nurse Norris, was unduly prejudicial and improperly bolstered C.H.’s

       credibility, and that, given the lack of medical findings and DNA evidence, the

       entire case against him hinged on whether the jury accepted C.H.’s testimony.

       See Appellant’s Brief at 14. Based upon my review of the evidence, I agree.


[25]   With respect to the recorded CASIE interview, the record reveals that the

       prosecutor made sidebar comments to the trial court indicating that C.H. did

       not remember “two parts” and that “the foundation ha[s] been laid for recorded

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-375 | December 29, 2020    Page 15 of 19
recollection to play the CASIE interview.” Transcript Volume II at 101. While

the prosecutor stated the video recording of the CASIE Center interview was

“not being admitted as an exhibit for the jury to take back with them,” to which

the court responded, “I understand,” the disc of the recording was labeled as

State’s Exhibit 3, and the prosecutor played the entire recording in the presence

of the jury. Id. at 104-105. The record demonstrates that the prosecutor did not

adequately attempt to refresh C.H.’s recollection before seeking to play the

recording. When a witness “displays only partial memory,” the memorandum

or record “can be read with respect to matters about which the witness’s

memory is insufficient.” MILLER, 13 INDIANA PRACTICE, IND. EVIDENCE §

803.105 (citing Small v. State, 736 N.E.2d 742, 745 (Ind. 2000)). See also Smith,

719 N.E.2d at 1290-1291. Cf. Small, 736 N.E.2d at 745 (“Here, the State

established that during her trial testimony, Ms. Compton could not recall the

exact answers she previously gave during her deposition. In an attempt to

refresh her recollection, Ms. Compton was given a copy of her deposition. Even

after careful review, she could not recall making the specific statements documented in her

deposition. As such, the trial court properly permitted the State to read relevant

portions of her deposition into evidence pursuant to Indiana Evidence Rule

803(5).” (emphases added)); Horton v. State, 936 N.E.2d 1277, 1281, 1283 (Ind.

Ct. App. 2010) (likening the case before it to Small and finding no error in the

trial court allowing the State to show the victim’s videotaped interview with

DCS to the jury under the recorded recollection exception after, “[a]t a break in .

. . trial testimony,” the victim watched the interview to refresh her memory and


Court of Appeals of Indiana | Memorandum Decision 20A-CR-375 | December 29, 2020   Page 16 of 19
       she still did not remember numerous details when she resumed her testimony),

       vacated on other grounds.


[26]   Importantly, this Court has recently summarized its concerns with the

       drumbeat repetition of evidence:


               In a criminal case, the core issue at trial is, of course, what the
               defendant did (or did not do), not why someone else did (or did
               not do) something. For this reason, the Indiana Supreme Court
               has urged courts to take caution when a prosecutor offers an
               otherwise[ ]inadmissible assertion for the purpose of providing
               context for the jury. Indeed, when an out-of-court assertion is
               offered for some ancillary purpose, we must pay careful attention
               to that proffered purpose. This is because Indiana Evidence Rule
               403 contemplates exclusion where the probative value of the
               evidence is “substantially outweighed by a danger of . . . unfair
               prejudice, confusing the issues, misleading the jury, undue delay,
               or needlessly presenting cumulative evidence.” Evid. R. 403 . . .
               . In short, Indiana law does not permit minimally probative end
               runs around the rule against hearsay. Thus, “[i]f the fact sought
               to be proved under the [proffered] non-hearsay purpose is not
               relevant, or it is relevant but its danger of unfair prejudice
               substantially outweighs its probative value, the hearsay objection
               should be sustained.” Craig v. State, 630 N.E.2d 207, 211 (Ind.
               1994).

               One danger of prejudice arises in the “drumbeat repetition” of an
               out-of-court assertion. See, e.g., Modesitt v. State, 578 N.E.2d 649,
               651-52 (Ind. 1991). Indeed, in light of a proffered non-hearsay
               purpose, exclusion might not be warranted where there is a mere
               isolated reference to an assertion. See Evid. R. 403. However, as
               additional testimony about the assertion “beats the drum,” there
               is increasing danger the jury will use the testimony for an
               improper purpose. For example, the jury might use the
               testimony as proof of the matter asserted. . . . Or, the jury could

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-375 | December 29, 2020   Page 17 of 19
               treat the repetitive testimony as a form of vouching for the
               credibility of the declarant. . . . As to the latter risk, this type of
               problematic vouching is not the blatant type prohibited by
               Evidence Rule 704(b) – where a witness directly opines about
               “the truth or falsity of allegations” or “whether a witness has
               testified truthfully.” Evid. R. 704(b). Rather, the risk is
               insidious. That is, the repeated references might eventually
               inundate the jury, leading them toward an inference that
               witnesses are vouching for the credibility of the declarant. See,
               e.g., Stone v. State, 536 N.E.2d 534, 540 (Ind. Ct. App. 1989)
               (identifying impermissible vouching where the victim’s credibility
               “became increasingly unimpeachable as each adult added his or
               her personal eloquence, maturity, emotion, and professionalism
               to [the] out-of-court statements”), trans. denied.


       Kress v. State, 133 N.E.3d 742, 746-747 (Ind. Ct. App. 2019) (some citations and

       quotations omitted), trans. denied.


[27]   The jury heard first Wisthuff’s testimony about C.H.’s CASIE Center forensic

       interview and the interview process, and that C.H. was able to provide sensory

       and peripheral details, including who was present and their actions the night of

       the incident. Wisthuff answered in the negative when asked, “[b]ased on your

       training and experience, do you find that children often want to make up stories

       or lie to you in a forensic interview,” and defense counsel objected in response

       to the next question of “why not” on the bases of speculation and vouching,

       which the court overruled. Transcript Volume II at 77. Wisthuff answered,

       stating: “Well, normally children lie to stay out of trouble or stay out of stressful

       situations.” Id. at 79. This testimony served to bolster C.H.’s credibility.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-375 | December 29, 2020   Page 18 of 19
[28]   Next, C.H. testified at length. After she indicated that she could not remember

       why she circled the girl’s behind and the boy’s hand, and without adequately

       first attempting to refresh her recollection, the prosecutor sought to play – and

       did play – the entirety of the forty-minute video recording of the CASIE

       interview for the jury. Accordingly, the jury viewed a forensic interview for

       forty minutes containing numerous inculpatory, cumulative statements outside

       the scope for which the recording was played, far in excess of those portions of

       which C.H. stated she could not remember details.


[29]   The State additionally sought to elicit statements about what had happened

       through Nurse Norris, who indicated that she had explained to C.H. that she

       “just want[ed] her to be honest.” Transcript Volume III at 34. Following the

       overruled objection, Nurse Norris provided details of the incident, including

       alleged propositions by Housand and his alcohol consumption habits. See id. at

       40-41.


[30]   Based on my review of the record, and considering the State’s case in toto which

       turned on C.H.’s credibility, I cannot say that the improper admission of

       evidence was harmless. I conclude that the State impermissibly beat the drum

       and that repeated allegations risked use by the jury as proof of the matters

       asserted or as a form of vouching for C.H. The prosecutor went too far, and I

       would reverse and remand for a new trial.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-375 | December 29, 2020   Page 19 of 19